If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     January 28, 2021
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 349216
                                                                     Bay Circuit Court
SHAUN PAUL LYDIC,                                                    LC No. 18-010667-FH

               Defendant-Appellee.


Before: REDFORD, P.J., and RIORDAN and TUKEL, JJ.

TUKEL, J.

        The prosecution appeals as of right defendant’s sentence following his jury trial conviction
of assault by strangulation, MCL 750.84(1)(b), and domestic violence, MCL 750.81(2). Defendant
was sentenced as a fourth-offense habitual offender, MCL 769.12, to serve 17 months to 10 years
in prison for the assault by strangulation conviction and 93 days in jail for the domestic violence
conviction. The prosecution appeals by right, challenging defendant’s assault by strangulation
sentence on the basis that the trial court abused its discretion by imposing an out-of-guidelines
sentence below that recommended by the advisory guidelines. 1 Defendant disagrees and argues
that the trial court erred by assessing 50 points for offense variable (OV) 7. We affirm defendant’s
sentence.

                                      I. UNDERLYING FACTS

        This appeal arises from a physical altercation that took place between defendant and TK
on October 14, 2018. TK and defendant were involved in a romantic relationship and they resided
together in an apartment in Bay City, where the events took place. On the day of the altercation,
defendant had been to the hospital and was taking antibiotics to treat a serious injury to his arm.
After leaving the hospital, defendant began drinking beer at home. TK told defendant to stop


1
  For a discussion of the greater precision of the term “out-of-guidelines” sentence as compared to
the term “departure” under the now-advisory sentencing guidelines regime, see People v Lampe,
327 Mich App 104, 133; 933 NW2d 314 (2019) (Boonstra, J., concurring).


                                                -1-
drinking because she believed the beer would make the antibiotics defendant was taking less
effective. An argument ensued, and TK spat on defendant. Defendant then pushed TK to the
ground, put a belt around her neck, choked her with it, and made threatening statements which we
detail below. Following a jury trial, defendant was convicted of assault by strangulation and
domestic violence. This appeal followed.

                                               II. OV 7

        Defendant agues that the trial court erred by assessing 50 points for OV 7.2 We disagree.

                                   A. STANDARD OF REVIEW

        When reviewing a trial court’s guidelines scoring decisions, the trial court’s “factual
determinations are reviewed for clear error and must be supported by a preponderance of the
evidence.” People v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013). “A finding of fact is
clearly erroneous if, after a review of the entire record, an appellate court is left with a definite and
firm conviction that a mistake has been made.” People v Antwine, 293 Mich App 192, 194; 809
NW2d 439 (2011) (citation and quotation marks omitted). “Whether the facts, as found, are
adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to
the law, is a question of statutory interpretation, which an appellate court reviews de novo.” Hardy,
494 Mich at 438. “The sentencing Court may consider facts not admitted by the defendant or
found beyond a reasonable doubt by the jury. Offense variables are properly scored by reference
only to the sentencing offense except when the language of a particular offense variable statute
specifically provides otherwise.” People v Roberts, ___ Mich App ___, ___; ___ NW2d ___
(Docket No. 339424) (2020); slip op at 4, reversed in part on other grounds by People v Roberts,
___ Mich ___; 949 NW2d 454 (Docket No. 161263) (2020).

                                       B. OV 7 IN GENERAL

        Offense variable 7 provides that 50 points are to be assessed when

         “ ‘[a] victim was treated with sadism, torture, excessive brutality, or similarly
        egregious conduct designed to substantially increase the fear and anxiety a victim
        suffered during the offense.’ ” MCL 777.37(1)(a).

       The threshold legal question in this case is whether the phrase “designed to substantially
increase the fear and anxiety a victim suffered during the offense” modifies only the fourth
category, i.e., conduct which is “similarly egregious” to “sadism, torture and excessive brutality”;
or whether even in a case involving sadism, torture or excessive brutality, the 50 point
enhancement applies only if the conduct also was “designed to substantially increase the fear and


2
  The issue of whether OV 7 was properly scored was raised by defendant in his response brief on
appeal. Because we view this issue as potentially dispositive, however, we choose to address it
before the prosecution’s argument that defendant’s sentence was disproportionately low based on
the circumstances of this case.



                                                  -2-
anxiety a victim suffered during the offense.” This issue has evolved over the last several years,
as we explain.

     C. PEOPLE V HARDY; “SUBSTANTIALLY INCREASE THE FEAR AND ANXIETY”;
                        AND THE LEGISLATIVE RESPONSE

        In Hardy, our Supreme Court considered the predecessor to the current OV 7. At that
time,3 OV 7 provided that 50 points were to be applied if “[a] victim was treated with sadism,
torture, or excessive brutality or conduct designed to substantially increase the fear and anxiety a
victim suffered during the offense.” MCL 777.37(1)(a) as amended by 2002 PA 137. Our
Supreme Court held that

          “Or” is a word “used to indicate a disunion, a separation, an alternative.” While
          the first “or” may be interpreted as linking the first three categories in a common
          series, the second “or” separates the last OV 7 category from the series that precedes
          it. Thus, the use of “or” before the phrase “conduct designed” shows that this
          phrase is an independent clause that has an independent meaning. [Hardy, 494
          Mich at 441 (citation omitted).]

Thus, following Hardy, a trial court would “[p]roperly assess 50 points under OV 7 if it finds that
a defendant’s conduct falls under one of the four categories of conduct listed in subsection (1)(a).”
Id. at 439-440. As noted, the four categories of conduct listed in subsection (1)(a) were “sadism,
torture, excessive brutality,” or “conduct designed to substantially increase the fear and anxiety a
victim suffered during the offense.” Id. at 440. In other words, if conduct constituted at least one
of sadism, torture or excessive brutality, then the 50-point enhancement would apply simpliciter;




3
    For ease of reading, here are the two provisions at issue, in which only three words differ:
The current version of OV 7, MCL 777.37(1)(a), provides:
                 A victim was treated with sadism, torture, excessive brutality, or similarly
          egregious conduct designed to substantially increase the fear and anxiety a victim
          suffered during the offense.
The pre-2015 version of OV 7, MCL 777.37(1)(a) as amended by 2002 PA 137, provides:
                 A victim was treated with sadism, torture, or excessive brutality or conduct
          designed to substantially increase the fear and anxiety a victim suffered during the
          offense.
In other words, the amendment, 2015 PA 137, changed the guideline as follows:
                  “A victim was treated with sadism, torture, or excessive brutality or
          similarly egregious conduct designed to substantially increase the fear and anxiety
          a victim suffered during the offense.”




                                                   -3-
the fourth category was “conduct designed to substantially increase the fear and anxiety a victim
suffered.” Id. at 441.

        Justice McCormack concurred in Hardy. While joining the majority opinion in full, Justice
McCormack wrote “separately to encourage the Legislature to amend MCL 777.37, offense
variable (OV) 7, to define, or more clearly articulate its intent in including, the language ‘conduct
designed to substantially increase the fear and anxiety a victim suffered during the offense.’ ” Id.
at 448 (MCCORMACK, J., concurring). Justice McCormack expressed concern that “the potential
for subjectivity inherent in the ‘conduct designed’ language is likely to cause disparate outcomes
for criminal defendants in this state even with the guiding principles today’s decision provides.”
Id.

        The Legislature did in fact amend OV 7 following Hardy. See 2015 PA 137, codified at
MCL 777.37(1)(a). The amended version of OV 7, still in force today, now provides for a 50-
point enhancement when “[a] victim was treated with sadism, torture, excessive brutality or
similarly egregious conduct designed to substantially increase the fear and anxiety a victim
suffered during the offense.” MCL 777.37(1)(a).4

         D. COURT OF APPEALS DECISIONS FOLLOWING AMENDMENT OF OV 7

        Following the amendment of OV 7, courts have addressed the question of whether the now
slightly-amended phrase, “similarly egregious conduct designed to substantially increase the fear
and anxiety a victim suffered during the offense,” is a separate, fourth category, and thus whether
“sadism,” “torture,” and “excessive brutality,” also retain their pre-amendment statuses as separate
and independent categories. As with the original enactment which was at issue in Hardy, this
inquiry boils down to whether the unamended phrase “designed to substantially increase the fear
and anxiety a victim suffered during the offense,” modifies only the newly added “similarly
egregious” conduct; or whether it also applies to each of the categories of sadism, torture, and
excessive brutality to which fourth-category conduct must be similarly egregious. This Court has
twice addressed the question in published cases following Hardy and the amendment of the
guideline language.5 See People v Walker, 330 Mich App 378; 948 NW2d (2019); People v
Rodriguez, 327 Mich App 573; 935 NW2d 51 (2019).



4
    See Note 3 of this opinion.
5
 We respectfully suggest that the Legislature could assist courts and perhaps head off many such
disputes in the first instance through more extensive use of punctuation in drafting legislation,
because “the meaning of a statute will typically heed the commands of its punctuation.” US Nat’l
Bank of Oregon v Indep Ins. Agents of America, Inc, 508 US 439, 454; 113 S Ct 2173; 124 L Ed
2d 402 (1993). Indeed, “[n]o intelligent construction of a text can ignore its punctuation.” Scalia
& Garner, Reading Law: The Interpretation of Legal Texts (Thompson/West, 2012), p 161.
Michigan courts have observed that
          Punctuation is an important factor in determining legislative intent, and the
          Legislature is presumed to know the rules of grammar. “Semicolon” is defined as



                                                -4-
        Rodriguez, decided first, involved only the fourth category of conduct, and held that it
requires conduct which significantly increased a victim’s fear in a manner “similarly egregious”
to sadism, torture, or excessive brutality. Rodriguez, 327 Mich App at 578-581. Rodriguez did
not reach the issue of whether any one of the categories of sadism, torture, or excessive brutality,
standing on its own, required a significant increase in the victim’s level of fear, because, as noted,
only the fourth category was at issue. Id.

         Walker analyzed the legislative amendment of OV 7, and by essentially following the
analysis in Hardy, held that the fourth category remained independent of the others. Walker, 330
Mich App at 389-390. Although the Walker Court recognized that legislative amendments of
language generally are presumed to change statutory meaning, it dismissed the post-Hardy
amendment of the guideline on the basis that “here it is clear that the Legislature only intended a
stylistic change to improve clarity.” Id. at 390. The Court reached that conclusion by noting that
the word “or” used before the last item in the list made the entire list disjunctive; thus, it held that
“similarly egregious conduct” constitutes its own category, and the “substantially increase fear”
language is part of that category only. Id. The Walker Court thus read the clause “similarly
egregious conduct designed to substantially increase the fear and anxiety a victim suffered during


       “the punctuation mark (;) used to indicate a major division in a sentence where a
       more distinct separation is felt between clauses or items on a list than is indicated
       by a comma, as between the two clauses of a compound sentence.” [People v
       Beardsley, 263 Mich App 408, 412-413; 688 NW2d 304 (2004) (citation omitted).]
Thus, “[w]hen elements in a series are particularly complex or when one or more of the elements
contains an internal comma, the sentence may be clearer with semicolons instead of commas
separating the elements.” Id. (citation omitted); see also Park Bldg Co v George P Yost Fur Co,
208 Mich 349, 359; 175 NW 431 (1919) (noting that the semicolon “is a punctuation point ‘used
to mark the division of a sentence somewhat more independent than that marked by a comma’ ”).
For example, and using a semicolon to show categorical demarcations, Hardy read the guideline
this way: “A victim was treated with sadism; torture; or excessive brutality; or conduct designed
to substantially increase the fear and anxiety a victim suffered during the offense.” Had the
guideline been so punctuated, there could have been no argument that the “substantially increase
the fear and anxiety” language applied to anything other than the final category. Similarly, if the
legislature had intended for that language to apply to each of the guideline categories, punctuating
the provision as follows also would have achieved that end without possible ambiguity: the
guideline applies “If the conduct was designed to substantially increase the fear and anxiety a
victim suffered during the offense, and the conduct consisted of sadism; torture; or excessive
brutality.”
Our only mandate is to faithfully adhere to the legislature’s intent; we do not make the policy
choices which guidelines, and all legislation, embody. Greater clarity through punctuation would
help courts fulfill our duty of faithfully applying legislative intent.




                                                  -5-
the offense,” as an independent clause, thereby necessarily interpreting “sadism,” “torture,” and
“excessive brutality” as independent clauses themselves. Id. at 390-391.

        Walker thus is entirely consistent with Rodriguez. Rodriguez involved only the fourth
category, “similarly egregious conduct.” Walker involved excessive brutality, one of the first three
categories, and noted that each of those three categories is independent of the others and thus also
independent of the requirement of substantially increasing a victim’s fear, which is a part of the
fourth category only.

        Thus, a sentencing court faced with the question of the applicability of the current version
of OV 7 must address it this way: (1) If the case involves conduct consisting of one or more of
sadism, torture, or excessive brutality, then OV 7 applies.6 If the case does not involve one or
more of sadism, torture or excessive brutality, then the sentencing court must determine whether
it involves “similarly egregious conduct” to at least one of those categories. If it does so, the court
also must determine whether the conduct significantly increased a victim’s fear.7 If all of those
factors are met, then OV 7 applies for purposes of the fourth category of conduct.

                          E. ANALYSIS AS APPLIED TO THIS CASE

        This case involves claims of excessive brutality, based on defendant choking the victim
with a belt; but it also involves allegations of death threats and taunting during those violent
assaults, and as we discuss in greater detail, those additional factors are at a minimum akin to
sadism, as they humiliated the victim and prolonged her mental suffering. Defendant’s overall
conduct thus involves various factors under OV 7, some of which require and some of which do
not require that the criminal conduct have substantially increased a victim’s fear; but that
distinction ultimately is not significant here, because the additional element of significantly
increasing a victim’s fear, if applicable to a particular act on the part of defendant, was easily
satisfied, as discussed below.

       The prosecution presented evidence that, on the night of the incident itself, TK stated that
defendant threw her to the ground, dragged her a few feet on the floor, choked her with a belt, and
told TK that that when her young son returned home he would find TK dead. At trial, however,
there was conflicting evidence regarding the altercation that occurred between defendant and TK
on the night of the assault. TK testified at trial that defendant did not choke her and that their



6
  OV 7 defines “sadism” in subsection 3, MCL 777.37(3), as “conduct that subjects a victim to
extreme or prolonged pain or humiliation and is inflicted to produce suffering or for the offender's
gratification.” The words “torture” and “excessive brutality” are undefined, and thus have their
ordinary meaning. See Hardy, 494 Mich at 440 (opinion of the court).
7
  That analysis requires the sentencing court to determine “whether the defendant engaged in
conduct beyond the minimum required to commit the offense” and, if so, “whether the conduct
was intended to make a victim’s fear or anxiety greater by a considerable amount.” Rodriguez,
327 Mich App at 5739, citing Hardy, 494 Mich. at 443-444.



                                                 -6-
altercation only lasted a few seconds.8 At sentencing, the trial judge resolved that conflict by
stating that he believed that defendant choked TK with a belt and told her that her son would find
her dead when he returned home. In making that factual determination, the trial court did not
clearly err, so we must treat that factual finding as conclusive. See Antwine, 293 Mich App at 194;
MCR 2.613(C) (“Findings of fact by the trial court may not be set aside unless clearly erroneous.
In the application of this principle, regard shall be given to the special opportunity of the trial court
to judge the credibility of the witnesses who appeared before it.”).

        Defendant’s actions, as found by the trial court, certainly involve excessive violence
beyond the minimum required to commit the offense of assault by strangulation. See Hardy, 494
Mich at 442-443 and 443 n 37 (opinion of the court).9 Assault by strangulation does not require
the use of a weapon, and by using a belt, defendant increased the physical severity of the offense.
The use of the belt thus satisfies the requirement of excessive brutality, and thus OV 7 applies.
Additionally, death threats are not encompassed by the offense of assault by strangulation.
Whether or not a death threat can itself be sadistic, a question we need not decide, the particular
threats at issue here were, at a minimum, akin to sadism; the same is true of defendant’s taunting
of TK during the assault, to the effect that not only was TK about to die but that her body would
be found by TK’s minor son. Such threats were severe enough to be treated as “similarly
egregious” to sadism, based on their infliction of humiliation and other emotional suffering; as
such, they require the additional element of significantly increasing the victim’s fear.

        We find that by gratuitously and repeatedly telling TK during the brutal assault that she
was about to die, and that in addition her young son would be the one to find her dead body,
defendant significantly increased TK’s fear, which included not only for her own welfare, as would
always be the case during a violent assault, but also the well-being of her young child as well.
Such conduct certainly increased TK’s fear beyond the level which would have obtained based on
the assault alone. Thus, we find the enhancement of OV 7 is applicable both as excessive brutality,
on its own, and as similarly egregious conduct to sadism which significantly increased TK’s fear.
See Rodriguez, 327 Mich App at 578-759. The trial court thus committed no error in finding that
the enhancement applied.




8
  Thus, although not material for sentencing purposes, it appears that in convicting defendant of
assault by strangulation, the jury credited the version of events TK reported the night of the
incident rather than her testimony at trial.
9
  MCL 750.84(1)(b) criminalizes “[a]ssault[ing] another person by strangulation or suffocation.”
An “assault is either an attempt to commit a battery or an unlawful act that places another in
reasonable apprehension of receiving an immediate battery.” People v Terry, 217 Mich App 660,
662; 553 NW2d 23 (1996). And a “battery is the consummation of an assault.” Id. Additionally,
MCL 750.84(2) defines “strangulation or suffocation” as “intentionally impeding normal
breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the
nose or mouth of another person.”


                                                  -7-
                           III. PROPORTIONALITY OF SENTENCE

        The finding that OV 7 applies does not end our inquiry, however, because the prosecution
argues that in imposing an out-of-guidelines sentence below the advisory sentencing range, the
trial court violated the principle of proportionality. We disagree.

                                  A. STANDARD OF REVIEW

        “This Court reviews the proportionality of a trial court’s sentence for an abuse of
discretion.” People v Foster, 319 Mich App 365, 375; 901 NW2d 127 (2017). “A given sentence
constitutes an abuse of discretion if that sentence violates the principle of proportionality . . . .”
People v Lowery, 258 Mich App 167, 172; 673 NW2d 107 (2003).

                                          B. ANALYSIS

        “[T]he proper inquiry when reviewing a sentence for reasonableness is whether the trial
court abused its discretion by violating the ‘principle of proportionality’ set forth in People v
Milbourn [435 Mich 630; 461 NW2d 1 (1990), abrogation recognized by Steanhouse II, 500 Mich
at 453].” People v Steanhouse, 500 Mich 453, 459-460; 902 NW2d 327 (2017) (Steanhouse II)
(citation omitted). “The nature of the offense and the background of the offender” must be taken
into account when making this assessment. Id. at 472, quoting Milbourn, 435 Mich at 651.

        Trial courts must consult the sentencing guidelines when imposing a sentence, but “ ‘the
key test is whether the sentence is proportionate to the seriousness of the matter, not whether it
departs from or adheres to the guidelines’ recommended range.’ ” Id. at 474-475, quoting
Milbourn, 435, Mich at 661. In imposing an out-of-guidelines sentence, “a trial court must justify
the sentence imposed in order to facilitate appellate review, which includes an explanation of why
the sentence imposed is more proportionate to the offense and the offender than a different
sentence [i.e., one within the guidelines,] would have been.” People v Dixon-Bey, 321 Mich App
490 at 525; 909 NW2d 458 (2017) (quotation marks and citations omitted). Nevertheless, our
Supreme Court has expressly rejected dicta suggesting a “presumptions of unreasonableness for
out-of-guidelines sentences.” Steanhouse II, 500 Mich at 474. Rather, the principle of
proportionality simply “requires sentences imposed by the trial court to be proportionate to the
seriousness of the circumstances surrounding the offense and the offender.” Milbourn, 435 Mich
at 636; see also Steanhouse II, 500 Mich at 474.

       [R]elevant factors for determining whether a departure sentence is more
       proportionate than a sentence within the guidelines range continue to include (1)
       whether the guidelines accurately reflect the seriousness of the crime; (2) factors
       not considered by the guidelines; and (3) factors considered by the guidelines but
       given inadequate weight. When making this determination and sentencing a
       defendant, a trial court must justify the sentence imposed in order to facilitate
       appellate review, which includes an explanation of why the sentence imposed is
       more proportionate to the offense and the offender than a different sentence would
       have been. [Dixon-Bey, 321 Mich App at 525 (quotation marks and citations
       omitted).]



                                                 -8-
“Other factors listed by this Court in People v Steanhouse, 313 Mich App 1, 46; 880 NW2d 297
(2015) [(Steanhouse I)], rev’d in part on other grounds by [Steanhouse II, 500 Mich 453], include
‘the defendant’s misconduct while in custody, the defendant’s expressions of remorse, and the
defendant’s potential for rehabilitation.” Dixon-Bey, 321 Mich App at 525 n 9 (citations omitted).

         At sentencing, the trial judge carefully explained his findings and reasons for imposing an
out-of-guidelines sentence. Specifically, the trial judge explained that he viewed assessing 50
points under OV 7 as too harsh given the circumstances of this case. The trial judge expressed his
disagreement with the scoring scheme in place for OV 7, which he viewed as an “all or nothing”
guideline because, when properly scored at 50 points, it placed defendant’s guidelines range “in a
whole new ballpark.” The trial judge additionally stated that TK “did her best to provoke”
defendant and that, although TK’s provocation did not justify defendant’s conduct, TK’s behavior
during the assault nevertheless did play a part in the trial judge’s sentencing decision. The trial
judge contrasted these two factors with defendant’s conduct in this case, including his act of
strangling TK and threatening to kill her. After carefully weighing these competing factors the
trial judge stated that he has discretion to sentence outside the sentencing guidelines range when
doing so is appropriate and that he chose to exercise that discretion in this case. Thus, the trial
judge expressed that while he was aware that he was imposing an out-of-guidelines sentence, he
was of the view that the sentencing guidelines inaccurately reflected the seriousness of the crime
and that the guidelines also failed to properly account for TK’s provoking conduct. Because the
sentencing decision by the trial judge was supported by the record, we do not find that the trial
judge abused his discretion.

                                       IV. CONCLUSION

         The trial court properly scored OV 7. Furthermore, the trial court adhered to the principle
of proportionality; its sentencing decision, which balanced competing considerations, was within
the trial court’s discretion.

       Affirmed.

                                                             /s/ Jonathan Tukel
                                                             /s/ James Robert Redford
                                                             /s/ Michael J. Riordan




                                                -9-